                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LEE GORE,                                   Case No. 21-cv-04551-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF TRANSFER
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 3
                                  10     GAVIN NEWSOM,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case brought pro se by a state prisoner. Plaintiff presents allegations

                                  14   regarding prison conditions at California State Prison Solano, where he is incarcerated. This

                                  15   prison is located within the venue of the United States District Court for the Eastern District of

                                  16   California. Because plaintiff is incarcerated in the Eastern District and the incident occurred in the

                                  17   Eastern District, venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).

                                  18          This case is TRANSFERRED to the United States District Court for the Eastern District

                                  19   of California. See 28 U.S.C. § 1406(a). In view of the transfer, the Court will not rule upon

                                  20   plaintiff’s motion to proceed in forma pauperis (Docket No. 3) which is VACATED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 6, 2021

                                  23

                                  24
                                                                                                     JAMES DONATO
                                  25                                                                 United States District Judge
                                  26

                                  27

                                  28
